DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JPH11219925A) in view of Zhang (CN101359581A).
Re claim 1, Yoichi teaches a method of cleaning a semiconductor jig comprising a first cleaning step of cleaning the reaction tube with a mixed solution of hydrofluoric acid/nitric acid (paragraphs 17), followed by cleaning with high purity hydrofluoric acid (paragraph 16), followed by rinsing with pure water (paragraphs 16-17).  In reference to the fluorine compound having a second concentration higher than the first concentration, the limitations are met since Yoichi teaches a mixture of nitric/hydrofluoric acid (i.e. diluted HF solution) followed by high purity hydrofluoric acid.  Paragraph 21 teaches that the cleaning process can be repeatedly performed twice or more, including additional rinsing for better cleaning.
Yoichi et al. teach the invention substantially as claimed with the exception of performing a first and second annealing steps.  Zhang teaches a method of cleaning a silicon carbide boat (i.e. jig) comprising cleaning with HF (page 3, Example 1) to remove impurities, followed by annealing (steps c and e).   Page 3 further teaches that annealing promotes the precipitation of impurities, eliminates stress and improves thermal stability of the boat. Page 3 teaches that the steps maybe repeated several times in order to achieve the desired level of cleanliness. Page 4 teaches treating with HF followed by annealing and repeating the steps 3X, (steps c, e, g, h, j, k).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Yoichi et al., to include annealing steps between cleaning steps, as taught by Zhang et al., for purposes of performing the same function of removing impurities from the surface of a boat, as well as eliminating stress and improving thermal stability of the boat.  Re claims 3-4, the limitations are met since Yoichi teaches in paragraph 21 that the cleaning can be repeatedly performing twice or more such that better cleaning is achieved. 

Claim(s) 5-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JPH11219925A) in view of Zhang (CN101359581A) and further in view of Akae et al. (US2015/0031216A1).
Yoichi in view of Zhang fails to teach at least one electrode and a gas nozzle installed in the reaction tube (claim 5).  Yoichi in view of Zhang further fails to teach the substrate processing step of accommodating one or more substrates in a process chamber installed in the reaction tube, wherein the substrates are held in a substrate holder in the reaction tube (claims 6-7).  Yoichi in view of Zhang further fails to teach processing the substrates with a first processing precursor gas to form a first layer, and a second processing reaction gas, forming a second layer, by modifying the first layer (claim 9).  Yoichi in view of Zhang fail to teach heating one of more substrates.
Akae et al. teach a method of cleaning an inside of a chamber, which is formed by a reaction tube and further teaches a method of manufacturing a semiconductor device, wherein the reaction tube 203 comprises at least one gas nozzle 233a,b (paragraphs 31, 33, 35), an electrode 269 (paragraph 62, Fig. 2) a heater 207 (paragraph 30), a boat 217 (i.e. holder) configured to accommodate a plurality of substrates 200 (paragraph 32). In paragraphs 77-79, Akae et al. teach a substrate processing process comprising a first precursor gas (HCDS) to form a SiO film, followed by a second gas, NH3/N2 to form a silicon nitride film. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Yoichi to include cleaning the reactor tube, in order to use the reactor tube to supply the first and second gases to the substrates present on a boat in the reaction tube, such that an insulating film can be formed on the substrate surface during the manufacturing of the semiconductor device.  Re claims 5 and 7-10, refer to the teachings of Akae et al., as previously described above. Re claim 6 is similar to that of claim 1, with the exception of the substrate processing step, the limitations of which are taught by Akae et al.   
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations of claim 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc